In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00056-CR



                      DAQUARIOUS TRE’RON MEADORS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 5th District Court
                                    Bowie County, Texas
                                Trial Court No. 21F0124-005




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss


_______________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION

       Daquarious Tre’Ron Meadors entered an open plea of guilty to two counts of aggravated

robbery with a deadly weapon, both first-degree felonies.         See TEX. PENAL CODE ANN.

§ 29.03(b). Pursuant to the jury’s assessment after a trial on the issue of punishment, the trial

court sentenced Meadors to fifteen years’ imprisonment on each count with the sentences to run

concurrently and ordered him to pay a $2,500.00 fine for each offense. Meadors appeals his

convictions.

       Meadors’s attorney has filed a brief reciting that he has reviewed the record and has

found no genuinely arguable issues that could be raised on appeal. The brief sets out the

procedural history of the case and summarizes the evidence elicited during the course of the trial

court proceedings.     Since counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced, that meets the requirements

of Anders v. California.     See Anders v. California, 386 U.S. 738, 743–44 (1967); In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,

813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex.

Crim. App. [Panel Op.] 1978). Counsel also filed a motion with this Court seeking to withdraw

as counsel in this appeal.

       On November 8, 2021, counsel mailed to Meadors copies of the brief, the appellate

record, and the motion to withdraw. Meadors was informed of his rights to review the record

and file a pro se response. By letter dated December 28, 2021, this Court granted Meadors’s

request for an extension of time to file a pro se response to his counsel’s Anders brief and

                                                2
informed Meadors that his response was due on or before January 27, 2022. On February 15,

2022, this Court further informed Meadors that the case would be set for submission, on the

briefs, on March 8. We did not receive a pro se response from Meadors.

          We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

However, non-reversible error is found in both judgments, each titled “Judgment of Conviction

by Jury,” which mistakenly recite that Meadors pled “Not Guilty” to each offense and that the

“Verdict of Jury” was “Guilty.” Our review of the record establishes that Meadors entered an

open plea of guilty to each offense, that the trial court found him guilty, and that Meadors elected

a jury trial solely on the issue of punishment. In Anders cases, appellate courts “have the

authority to reform judgments and affirm as modified in cases where there is nonreversible

error.”     Ferguson v. State, 435 S.W.3d 291, 293 (Tex. App.—Waco 2014, pet. struck)

(comprehensively discussing appellate cases that have modified judgments in Anders cases). As

a result, we must modify the trial court’s judgments to reflect that Meadors pled guilty to both

offenses and that the trial court, not the jury, found him guilty.

          Also, “[i]n a single criminal action in which a defendant is convicted of two or more

offenses . . . , the court may assess each court cost or fee only once against the defendant.” TEX.

CODE CRIM. PROC. ANN. art. 102.073(a). Here, Meadors was assessed court costs in each

judgment on both offenses arising from a single criminal action. Therefore, the duplicated court

costs of $284.00 must be deleted from the judgment of conviction for the second count of

aggravated robbery.

                                                  3
         We modify the trial court’s judgments by (1) changing the titles to “Judgment of

Conviction” instead of “Judgment of Conviction by Jury,” (2) changing the “Plea to the Offense”

sections to reflect that Meadors pled “Guilty,” instead of “Not Guilty,” to both offenses, and

(3) replacing the language indicating that guilt was determined via a “Verdict by Jury” with

language stating that the finding of guilt was made “By the Court.” We further modify the

judgment convicting Meadors of the second count of aggravated robbery by deleting the

assessment of court costs. We affirm the judgments, as so modified.1




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             March 8, 2022
Date Decided:               March 18, 2022

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No
substitute counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court
of Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this
Court, see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure,
see TEX. R. APP. P. 68.4.
                                                            4